Name: Council Regulation (EEC) No 2126/84 of 23 July 1984 amending Regulation (EEC) No 1972/83 on the granting of financial support for demonstration projects relating to the exploitation of alternative energy sources and to energy saving and the substitution of hydrocarbons
 Type: Regulation
 Subject Matter: oil industry;  energy policy;  industrial structures and policy;  soft energy
 Date Published: nan

 No L 196/4 Official Journal of the European Communities 26 . 7 . 84 COUNCIL REGULATION (EEC) No 2126/84 of 23 July 1984 amending Regulation (EEC) No 1972/83 on the granting of financial support for demonstration projects relating to the exploitation of alternative energy sources and to energy saving and the substitution of hydrocarbons THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament ( :), Having regard to the opinion of the Economic and Social Committee ('), Whereas, by Regulation (EEC) No 1 972/8 3 (4), the Community granted , in 1983 , financial support for the exploitation of alternative energy sources for energy saving and for the substitution of hydrocarbons ; whereas the Council nevertheless indicated its willing ­ ness, in order to avoid an interruption in this programme , which will contribute in the future towards the implementation of the Community 's energy strategy, to place the programme in a multi ­ annual framework ; Whereas under these conditions it is necessary to renew the programme for 1984 and 19*85 , HAS ADOPTED THIS REGULATION : Sole Article Regulation (EEC) No 1972/83 is hereby amended as follows : 1 . Article 8 is replaced by the following : 'Article 8 The amount of new appropriations estimated necessary to be granted for the period 1983 , 1984, 1985 under this Regulation totals 215 million ECU . The amounts constituting the financial support to be granted pursuant to this Regulation have been entered in the general budget of the European Communities .' 2 . Article 10 is replaced by the following : Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1985 .' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1984 . For the Council The President ). O'KEEFFE ( ) OJ No C 227, 1 . 9 . 1982 , p. 2 . ( ) OJ No C 304, 22 . 11 . 1982, p. 263 . 0 OJ No C 326 , 12 . 12 . 1982 , p. 15 . ( 4 ) OJ No L 195 , 19 . 7 . 1983 , p. 6 .